Citation Nr: 0924348	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  96-35 527	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder 
due to an undiagnosed illness.

2.  Entitlement to service connection for loss of energy due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 
and from November 1990 to June 1991, and he had reserve 
service periods from March 1979 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case was last remanded by 
the Board in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.

The Veteran bases his claims on undiagnosed illness 
contracted during his Persian Gulf War service.  The 
Veteran's service treatment records from his period of active 
reserve service from November 1990 to June 1991, which was 
during the Persian Gulf War, have not been obtained, and 
neither have any medical records from any of the Veteran's 
other reserve periods of service.  He was in the reserves 
from March 1979 to March 1995.

The Board last remanded the case to the RO in November 2007 
in an attempt to obtain service treatment records from the 
Veteran's reserve periods of service.  A June 1997 order 
discharging the Veteran from the United States Department of 
the Army 834th AG, 2D PLT (WRQUBO) in July 1997 indicates 
that his records were sent to the Commander of the Army 
Personnel Center.  However, on remand in December 2007, the 
RO/AMC did not check with the Army Personnel Center but 
instead requested records from the Alabama State Adjutant 
General, who indicated that there was no record that the 
Veteran had ever been a member of the Alabama Army National 
Guard.  The request which was performed is not adequate.  

A request should be made to the Commander of the Army 
Personnel Center, or its successor, and another request 
should be made to the National Personnel Records Center 
(NPRC).  NPRC indicated in April 2004 that the Veteran's 
records had not yet been retired to it.  When it was asked in 
April 2004 and September 2006 to furnish medical records, its 
response was that the Defense Personnel Records Information 
Retrieval system (DPRIS), which stores records in digital 
image form, was negative for images for the Veteran.  It is 
possible that DPRIS now has images for the Veteran, or that 
the NPRC has his records but that they are not on DPRIS.  A 
request for both DPRIS and traditional records should be made 
to both the Army Personnel Center and the NPRC.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
assist the Veteran in obtaining all 
available service treatment records 
from the Veteran's periods of reserve 
service, including the period of 
reserve service he had from November 
1990 to June 1991.  Request the 
Veteran's service treatment records 
from both the Army Personnel Center, or 
its successor, and from the NPRC.  
Request both a DPRIS search and a 
request for traditional records 
(records not stored as digital images) 
to both the Army Personnel Center and 
the NPRC.  If they do not have the 
records anywhere in their possession or 
the records do not exist, they should 
indicate this.


2.  Thereafter, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




